UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials ¨Soliciting Material Under Rule 14a-12 POINT BLANK SOLUTIONS, INC (Name of Registrant as Specified in Its Charter) STEEL PARTNERS II, L.P. STEEL PARTNERS II GP LLC STEEL PARTNERS II MASTER FUND L.P. STEEL PARTNERS LLC WARREN G. LICHTENSTEIN JAMES R. HENDERSON TERRY R. GIBSON GENERAL MERRILL A. MCPEAK BERNARD C. BAILEY ROBERT CHEFITZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: ANNUAL MEETING OF STOCKHOLDERS OF POINT BLANK SOLUTIONS, INC. SUPPLEMENT DATED AUGUST 5, 2 OF STEEL PARTNERS II, L.P. DATED JULY 21, PLEASE SIGN, DATE AND MAIL THE ENCLOSED GOLD PROXY CARD TODAY GENERAL INFORMATION Steel Partners II, L.P., a Delaware limited partnership (“Steel Partners” or “we”), is mailing this supplement to you in connection with the re-scheduled annual meeting of stockholders (the “Annual Meeting”) of Point Blank Solutions, Inc., a Delaware corporation (“Point Blank” or the “Company”).The Annual Meeting was originally scheduled to be held on April 22, 2008. On April 8, 2008, the Company decided to postpone the Annual Meeting for four months.Steel Partners then petitioned the Delaware Court to compel the Company to hold the Annual Meeting without further delay. On May 20, 2008, Steel Partners and Point Blank entered into a stipulation, approved by the Delaware Court, providing that the Annual Meeting would be held no later than August 19, 2008.On July 25, 2008, the Company applied to the Delaware Court of Chancery for leave to again postpone the Annual Meeting, this time until November19, 2008. We have enclosed a copy of Steel Partners’ revised proxy statement that was filed with the Securities and Exchange Commission and mailed to stockholders beginning on July 21, 2008. The Company filed a supplement to its Proxy Statement (the “Company Proxy Supplement”) on July 30, 2008.According to the Company Proxy Supplement, the Annual Meeting will be held on Tuesday, August 19, 2008, at 11:00 AM local time at the Fort Lauderdale Marriott North, 6650 North Andrews Avenue, Fort Lauderdale, Florida, 33309.Please note that the company has now set a new record date for determining stockholders entitled to vote at the Annual Meeting.Only holders of record as of the new record date, July 29, 2008, will be entitled to notice of and to vote at the Annual Meeting and any adjournments or postponements thereof.This supplement is dated August 5,2008, and is first being mailed to stockholders of the Company commencing on or about August 5,2008. All GOLD proxy cards that have been submitted in connection with our mailing to stockholders of a proxy statement and proxy card on July 21, 2008 remain valid. THEREFORE,
